UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6707


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN WAYNE WHITE, a/k/a Whitey,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:96-cr-00006-GCM-6)


Submitted:    June 18, 2009                 Decided:   June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wayne White, Appellant Pro Se.         Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John Wayne White appeals the district court’s order

denying his motion for reduction of sentence filed pursuant to

18 U.S.C. § 3582(c) (2006).             We have reviewed the record and

find   no   reversible    error.        Accordingly,        we   affirm   for   the

reasons stated by the district court.                 United States v. White,

No.    3:96-cr-00006-GCM-6      (W.D.N.C.      Apr.    7,    2009).       We    deny

White’s motion for the appointment of counsel.                   We dispense with

oral    argument   because      the    facts   and    legal      contentions     are

adequately    presented    in    the    materials      before     the   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2